Title: From Alexander Hamilton to Lewis Tousard, 27 February 1800
From: Hamilton, Alexander
To: Tousard, Lewis


          
            Sir:
            N York Febr. 27th. 1800
          
          I have just received your letter of the 25th instant, and am happy to find that you have made such progress in the regulations which you were commissioned to prepare.
          I agree with you that there is no necessity for assistance from the advanced state of the work, and have — have written to Captain Ez Izzard to that effect—
           Major Tousarde—
        